DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 28 March 2022, which papers have been made of record.
Claims 1-14, 16, and 21-23 are currently presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Baraona on 31 May 2022.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 1 (Currently Amended). An installation tool for installing a fastener in a workpiece, the installation tool comprising:
	a motor; and
	a nose portion operatively attached to the motor, the nose portion having:
		a collar engaging the motor,
		a roller cage coupled to the collar, the roller cage having: [[(i)]] i) a hollow, cylindrical shaped defining a central axis and an opening configured to receive a fastener for installation or removal, and [[(ii)]] ii) a plurality of bearing openings formed along an inner surface of the shape, and
		a plurality of rollers, each roller disposed within one of the bearing openings in the roller cage, wherein each roller defines a non-offset circumference that is positioned around a central axis, except for at least two rollers that are offset so as to be positioned at a different circumference with a different diameter in comparison to the non-offset circumference.

Claim 3 (Currently Amended). The installation tool of claim 1, wherein one or more rollers are positioned on the non-offset circumference so as to be disposed between every roller that is offset.

Claim 4 (Currently Amended). The installation tool of claim 1, wherein the different diameter is smaller that of the non-offset circumference.

Claim 14 (Currently Amended).  An installation tool for installing a fastener in a workpiece, the installation tool comprising:
	a motor configured to rotate a nose portion; and
	a nose portion,
	wherein the nose potion includes: 
		a first roller cage and a plurality of rollers disposed about an annular inner surface of the first roller cage so as to define [[an]] a non-offset circumference, wherein at least two rollers of the plurality of rollers are offset along a different circumference from the non-offset circumference; and
		a second roller cage, wherein the first roller cage operatively prevents rotation of a fastener body received within the nose portion and the second roller cage provides rotary force to install and un-install the fastener.
Allowable Subject Matter
Claims 1-14, 16, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art made of record does not explicitly disclose or fairly teach an installation tool comprising “a plurality of rollers, each roller disposed within one of the bearing openings in the roller cage, wherein each roller defines a non-offset circumference that is positioned around a central axis, except for at least two rollers that are offset so as to be positioned at a different circumference with a different diameter in comparison to the non-offset circumference” in combination with the remaining limitations of the claim.
Regarding claim 14, the prior art made of record does not explicitly disclose or fairly teach an installation tool comprising “a first roller cage and a plurality of rollers disposed about an annular inner surface of the first roller cage so as to define a non-offset circumference, wherein at least two rollers of the plurality of rollers are offset along a different circumference from the non-offset circumference,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/03/2022